Citation Nr: 1715143	
Decision Date: 05/05/17    Archive Date: 05/11/17

DOCKET NO.  11-18 459	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to a rating in excess of 10 percent disabling for service-connected chondromalacia, right knee, with degenerative joint disease ("right knee disability"). 


REPRESENTATION

The Veteran represented by:  Colorado Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Galante, Associate Counsel
INTRODUCTION

The Veteran served on active duty from July 1974 to June 1978.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision by the United States Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

In August 2013, the Veteran provided testimony before the undersigned Veterans Law Judge at a hearing held at the RO.  The electronic claims file contains a transcript of the hearing.  

This matter was previously remanded by the Board in October 2015.  As discussed below, the Board finds there has not been substantial compliance with its prior remand directives, such that an additional remand is required.  See Stegall v. West, 11 Vet. App. 268 (1998) (holding that a remand by the Court or the Board confers the right to compliance with remand orders).

In the Board's October 2015 decision, the Veteran was granted an effective date of June 29, 2010 for the 10 percent evaluation for the right knee disability.  In its February 2016 implementing rating decision, the RO acknowledged the Board's decision, but mistakenly assigned an effective date of September 25, 1980 for the grant of a 10 percent evaluation for service-connected right knee disability.  Although the Veteran has indeed been service-connected for the right knee since 1980, he was at zero percent until the award of a 10 percent rating in 2010.  Accordingly, the matter is referred to the RO for correction of this clerical error and consideration of the retroactive payment apparently sent to the Veteran.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required on his part. 



REMAND

After a thorough review of the claims file, the Board has determined that additional evidentiary development is necessary.  The Veteran was afforded a VA examination in December 2015 to assess the severity of his right knee disability, as instructed by the Board's October 2015 remand directives.  However, in the examination report, the VA examiner stated the Veteran's right knee was exhibiting "[l]ess movement than normal due to ankylosis" while simultaneously indicating that the Veteran experienced no ankylosis on the right side.  Whether or not the Veteran experiences ankylosis is relevant in determining whether an increased rating is applicable under Diagnostic Code 5256.  38 C.F.R. § 4.71a.  As a result of the examination report's internal inconsistency, the Board finds that the December 2015 VA examination is not an adequate foundation upon which to base a rating determination.    

In addition, at the August 2013 Board hearing, the Veteran referred to private medical records from Kaiser Permanente documenting treatment for his right knee disability.  See August 2013 Board Hearing Tr. at p. 17 ("Q. Does Kaiser have any record on your knee?  A. Yes, they do.").  In January 2017, the Veteran signed an authorization implicitly requesting the VA's assistance in obtaining these private treatment records.  The RO made a request for the relevant records in February 2017, yet the records remain outstanding.  Pursuant to 38 C.F.R. 3.159(c)(1), the Board finds that an additional follow-up request is required.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should make a second request to obtain a complete copy of all of the Veteran's private treatment records from Kaiser Permanente.  If the AOJ is unable to obtain these records, the Veteran must be notified in accordance with 38 C.F.R. 3.159(e)(1). 

2.  Also, obtain and associate with the claims file VA treatment records from the VA Eastern Colorado Health Care System for the period of February 2016 to present. 
3.  Then, the Veteran should be scheduled for a VA examination in order to determine the current severity of his right knee disability.   The examiner should make all necessary findings, including those outlined in 38 C.F.R. § 4.59 , which states, in part, "[t]he joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing.."  The examiner must also clarify whether favorable or unfavorable ankylosis is present in the Veteran's right knee.  

4.  After completing the above development, readjudicate the claims on appeal.  If the benefits sought on appeal are not granted, the Veteran and his representative should be provided a Supplemental Statement of the Case.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

